Citation Nr: 1618093	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-48 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than February 18, 2009, for the grant of service connection for obstructive sleep apnea, to include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1977 to September 1980 and from January 1981 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for sleep apnea, included in the evaluation for residuals of tonsillectomy and uvulopalatopharyngoplasty (UPP), and assigned a 50 percent rating effective February 18, 2009.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in Washington, D.C., in March 2016.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The denial of service connection for sleep apnea in the March 2000 rating decision was not the result of errors of fact or law, and the evidence then of record did not undebatably show that the condition was incurred in service.

2.  The Veteran did not file a claim for service connection for obstructive sleep apnea subsequent to the March 2000 rating decision but prior to his February 18, 2009, claim to reopen.



CONCLUSIONS OF LAW

1.  The criteria to establish clear and unmistakable error in the March 2000 rating decision denying service connection for sleep apnea have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

2.  The criteria for an effective date earlier than February 18, 2009, for the grant of service connection for sleep apnea have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The Veteran contends that VA committed CUE in a March 2000 rating decision which denied service connection for sleep apnea.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Wilson v. West, 11 Vet. App. 383, 386 (1998).

CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  Id. at 44.

At the time of the March 2000 rating decision, the evidence of record included service treatment records which documented treatment for severe snoring, including tonsillectomy and UPP in 1997.  The Veteran also underwent a VA examination in August 1999, at which time he reported some symptoms of sleep apnea.  A September 1999 sleep study was abnormal and documented an elevated arousal index, but the study, in conjunction with physical exam, showed no evidence of sleep apnea.  The study failed to demonstrate loud snoring or significant number of respiratory events, but the examiner noted that this was just a "snap shot" of a patient's sleep history, and that a repeat study was recommended if symptoms continued.  The rating decision ultimately denied service connection on the basis that no current disability was demonstrated.

The Veteran contends that VA committed error in this rating decision.  In his February 2009 claim to reopen, he stated that he had undergone sleep studies in 1999 at the VA medical centers in Augusta, Georgia, and Fort Gordon, Georgia, and that VA should have obtained these records in conjunction with his initial claim.  During his March 2016 hearing, he and his representative also asserted that VA erred by not obtaining a repeat sleep study as recommended by the 1999 VA examiner.

While the Board has considered these arguments, any failure to obtain outstanding VA treatment records or provide an adequate VA examination falls within VA's duty to assist.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior final decision.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

In his December 2010 VA Form 9, the Veteran argued that he was wrongfully denied service connection for sleep apnea in March 2000, and noted that he was diagnosed with the condition and treated surgically prior to his retirement from service.  However, these facts were specifically noted and considered in the March 2000 rating decision.  Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In sum, the Veteran's assertions of error in the March 2000 rating decision do not rise to the level of CUE, and reversal or revision of this decision on the basis of CUE is denied.

II.  Earlier Effective Date

Having established that there was no CUE in the March 2000 rating decision denying service connection for sleep apnea, the Board has considered whether an earlier effective date is otherwise warranted for the recent grant of service connection.

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.

As discussed above, the Veteran was denied service connection for sleep apnea in a March 2000 rating decision.  He did not appeal this decision, and therefore it is final.  As noted above, the effective date of the award of an evaluation based a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  He filed his request to reopen the claim service connection for sleep apnea on February 18, 2009, and service connection was ultimately granted effective from the date of this claim to reopen.

Aside from his allegations of CUE in the initial denial of service connection, the Veteran has not provided any additional argument for why an earlier effective date would otherwise be warranted.  The Board has considered the provisions of 38 C.F.R. § 3.156(c)(1), which provide that, at any time after VA issues a decision on a claim, if it associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Under such circumstances, the claim would be reviewed on a de novo basis and effective date from the date of initial claim would be warranted.  However, no such service records were received after the March 2000 rating decision, and therefore 38 C.F.R. § 3.156(c)(1) is not applicable.

Moreover, a review of the record does not indicate that he filed any claims to reopen the issue of service connection for sleep apnea between the time of the March 2000 rating decision and the February 2009 claim.  As a result, there is no basis upon which to grant an effective date earlier than February 18, 2009, the date the Veteran's claim to reopen was received.

III.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001)

In addition, with respect to the broader effective date issue in this case, the evidence as to when the Veteran filed his claim to reopen is not at issue.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Clear and unmistakable error was not committed in the March 2000 rating decision denying service connection for sleep apnea.

An effective date earlier than February 18, 2009, for the grant of service connection for sleep apnea is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


